Citation Nr: 0431794	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from November 1990 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran entitlement to service 
connection for hearing loss.  The veteran currently resides 
within the jurisdiction of the RO in Baltimore, Maryland.  


FINDINGS OF FACT

1.  The veteran's hearing loss, right ear, is of service 
origin.

2.  The current VA examination showed that the hearing in the 
left ear was within the range of normal.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was t incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, and a statement of the case 
dated May 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence that has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated March 2001.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

All available records have been obtained and associated with 
the claims folder.  Several attempts have been made to obtain 
the service medical records from the National Personnel 
Records Center (NPRC) and the National Archives and Records 
Administration (NARA).  The NPRC and NARA have indicated that 
the veteran's service medical records (SMRs) were not at 
those locations.  Only the veteran's enlistment examination 
and personnel records were located.  The Board finds that 
additional development in this area would be unsuccessful.  
In view of the available evidence the Board finds that a 
current VA examination is not required at this time.  

The Board notes that the veteran had an informal conference 
with a Decision Review Officer in June 2002.  At that 
conference, the veteran stated that his wife would send a 
statement regarding her observations about his hearing during 
and after service.  The veteran has not submitted that 
evidence.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from November 1990 to 
February 1997.  His service medical records and DD 214 are 
unavailable.  The veteran's September 1990 enlistment 
examination indicates normal hearing.  His administrative 
records indicate that he worked in engineering and with 
machinery.
  His initial application for service connection for hearing 
loss was received in March 1999.  At that time he indicated 
that hearing loss was shown in his service medical records.

An August 2000 private medical record reflects that the 
veteran was diagnosed with right ear conductive hearing loss, 
progressive.  The veteran reported having progressive right 
ear hearing loss over the last several years, and at times, 
some problems understanding spoken speech.  It was noted he 
had considerable noise exposure while in the U. S. Navy.  The 
veteran stated that he had an abnormal audiogram on discharge 
from active duty.  The impression was right conductive 
hearing loss, progressive.

A November 2000 private medical report indicates that the 
veteran's CT showed no evidence of otosclerosis in the 
temporal bone.  The inner ear structures were unremarkable, 
specifically, the internal auditory canal was normal in size 
and was bilaterally symmetric.  There was no evidence for 
bony erosion.  The vestibule, semicircular canals, and 
cochlea had a normal appearance.  The middle ear cavity was 
air-filled bilaterally.  There was no evidence for bony 
erosion.  The ossicular chain had a normal configuration.  
The extra-auditory canal was normal in appearance, 
bilaterally.  Mild underaeration of the mastoid tips was 
noted, bilaterally, which was noted to be a normal variant.  
The impression was no temporal bone abnormality.  

A May 2002 private medical report indicates that the veteran 
reported continuing problems in the ears with essentially no 
improvement in his hearing.  He reported having the hearing 
loss since being discharged from the Navy, and that some of 
the hearing loss occurred while he was in the Navy, wherein 
he reportedly was exposed to considerable amounts of noise.  
He noted that he did not wear ear protection at all times.  
The diagnosis was conductive hearing loss, right ear; 
possible otosclerosis; and deviated nasal septum.  

At a June 2002 informal conference with a Decision Review 
Officer, the veteran reported that he had noise exposure 
during service as a mechanic.  He noted that he wore noise 
protection only some of the time.  He denied working in 
occupations where there was noise exposure since he left 
service.  He denied a history of ear infections.  The veteran 
indicated that he would submit a statement from his wife 
regarding her observations about his hearing, during and 
after service.

A May 2003 VA audiological examination report indicates that 
the veteran complained of reduced hearing in his right ear.  
He denied any history of ear disease or symptoms of ear pain, 
pressure, or discharge.  He denied ever having trauma to his 
ears.  He described a very faint tinnitus in the right ear, 
noticeable about twice a month, lasting from seconds up to 
perhaps 30 minutes.  He reported that he noticed the tinnitus 
after his separation when he got away from loud sounds.  He 
indicated that he served in the Navy for six years as a 
machinist, and used hearing protective devices throughout his 
tour in the Navy.  After separating from service, he worked 
in retail, warehousing, and ATM servicing.  He denied having 
any noisy hobbies or recreational pursuits.  

On the authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
35
30
30
LEFT
5
10
10
10
5

In the right ear, pure tone thresholds averaged 38 dB.  In 
the left ear, pure tone thresholds averaged 8 dB.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.

On physical examination, otoscopy revealed clear canals and 
normal appearing tympanic membranes bilaterally.  Distortion 
product, otoacoustic emissions were absent with the probe in 
the right ear.  They were present with the probe in the left 
ear at 2025 Hz, absent at 3204 Hz.  Pure tone thresholds were 
within normal limits for the left ear; the right ear 
evidenced a moderate loss for low frequencies, rising to 
mild, and finally at 8000 Hz, hearing was normal.  There were 
significant air-bone gaps in the right ear, the largest being 
for low frequencies, coming to near closure for 2000 Hz and 
above.  Word recognition ability was excellent in the left 
ear at 45 dB Hl, and very good in the left ear at 74 dB Hl, 
with 45 dB masking in the non-test ear.  Tympanograms were 
normal bilaterally.  Acoustic reflexes were present with the 
probe in the left ear and absent with the probe in the right 
ear.  

The examiner's impression was that the veteran had right ear 
conductive hearing loss evidencing a stiffness type 
configuration, and normal tymps and absent reflexes in that 
ear were confirmatory and suggestive of a stiffness type 
process such as otosclerosis.  In the examiner's opinion, it 
was not likely that the conductive hearing loss in the right 
ear was secondary to noise exposure.  He indicated that noise 
exposure does not produce conductive loss, and typically does 
not produce unilateral hearing loss, and to do so would be 
absolutely uncharacteristic of noise exposure.  The examiner 
noted that there was no evidence of hearing loss until the 
year 2000, or three and a half years afterwards.  The veteran 
was unable to state when he first noticed that there was 
hearing loss, but very tentatively estimated that perhaps it 
was a year after separating from service.  In the examiner's 
opinion, based on the available evidence, the veteran's 
hearing loss was not related to his military service because 
of the break of over three years between separation from 
service and the first documentation of any hearing loss 
present in the right ear.  The examiner noted that such 
hearing loss would not be consistent with a history of noise 
exposure.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection also may be granted when the evidence 
shows that a veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b). 
  
If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.
 
For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385. 

In each case, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  These elements-a current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability-must be established by evidence that is 
competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  
  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The complete service medical records have not been furnished 
by the appropriate service department.  The United States 
Court of Appeals for Veterans Claims (Court), in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), has held that where 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.

The evidence reflects that the veteran was exposed to 
acoustic trauma during active duty.  However, this fact, in 
and of itself, is insufficient to establish service 
connection.  The evidence must also show that he has a 
current hearing loss which is related to service.

The veteran has stated that hearing loss was shown at the 
time of his separation examination.  He filed his original 
claim approximately two years after service and conductive 
hearing loss, progressive type was diagnosed in August 2000, 
less than four years after service.  The Board finds that the 
statements from the veteran concerning in service hearing 
loss are credible when viewed in conjunction with the 
available evidence. The Board further finds that the evidence 
is in equipoise. As such the benefit of the doubt is in the 
veteran's favor.  38 C.F.R. § 3.102. Accordingly service 
connection for right ear hearing loss is warranted.

Concerning the left ear, the May 2003 VA audiological 
evaluation, which is the most current of record, does not 
show the presence of hearing loss of the left ear pursuant to 
38 C.F.R. § 3.385.  Without current medical evidence showing 
left ear hearing loss, service connection is not warranted. 


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted is denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



